DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the communications filed on August 16, 2022.

Drawings
The replacement sheets of drawings received on August 16, 2022 are acceptable.

Specification
The disclosure is objected to because of the following informalities:
in paragraphs [0028]-[0031], the multiple occurrences of “S[0],” “S[1]” and “S[2]” should be “S_X[0],” “S_X[1]” and “S_X[2],” respectively, in order to be consistent with the replacement sheet of FIG. 3;
in paragraph [0033], lines 2-4, “S_6[2] and S_0[2]”, “S_6[1] and S_0[1]” and “S_6[0] and S_0[0]” should be “S_6[2] - S_0[2]”, “S_6[1] - S_0[1]” and “S_6[0] - S_0[0]” in order to be consistent with the first sentence of paragraph [0033]; and
in paragraph [0037], line 6, “Where, a” should be “A”.  
Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:
a. 	in claim 1, line 8, there should be a comma before and after “respectively”;
b.	in claim 1, line 9, “according each” should be “according to each”; and
c.	in claim 1, line 12, there should be a comma after “respectively”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the specification, at the time the application was filed, does not describe each of the samplers as sampling the data signal “according [to] each of the plurality of clock groups” (see lines 8-10). This claim language is interpreted as each/one sampler (e.g. 131 in FIG. 1) sampling the data signal according to all of the clock groups (i.e. CK[4:0], CK[8:4], … CK[27:24] in FIG. 1). However, specification describes each sampler (e.g. 131 in FIG. 1) samples the data signal according to one clock group (e.g. CK[4:0] in FIG. 1). (See also FIG. 2 which represents a sampler in FIG. 1)
With regard to claim 1, the specification, at the time the application was filed, also does not describe each data comparator sampling each of the first sampled data signal groups according to each of the plurality of selected clocks (see lines 17-19). This claim language is interpreted as each/one data comparator (e.g. 141 in FIG. 1) sampling all of the first sampled data signal groups (i.e. Q[4:0],… Q[0], Q[27:24]) according to all of the selected clocks (i.e. CK[16], CK[20], . . .CK[12]). However, the specification describes each data comparator (e.g. 141 in FIG. 1) as sampling one of the first sampled data groups (e.g. Q[4:0] in FIG. 1) according to one of the selected clocks (e.g. CK[16]). (See also FIG. 3 which represents a data comparator in FIG. 1)
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, it is unclear how “each of the plurality of samplers” on line 9 relates “each of the plurality of first sampled data groups” on lines 10-11. For example, does each sampler generate a corresponding first sampled data group? Or does each sampler generate “the plurality of first sampled data groups”? Based on FIG. 1 and the detailed description, each sampler generates a first sampled data group and “the plurality of first sampled data groups” comprise a first sampled data group from each of the plurality of samplers.
With regard to claim 5, it is unclear how “a plurality of first status flags of the plurality of status flags.., a plurality of second status flags of the plurality of status flags… and a plurality of third status flags of the plurality of status flags” on lines 2-5 relate to “each of the data generators” that generates “a plurality of status flags” (see claim 1, line 15). For example, does a plurality of status flags generated by “each of the data comparators” in claim 1, line 15 comprise a first status flag, a second status flag and/or a third status flag? I.e. does each data comparator generate the three status flags or a subset of the three status flags?
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633